Citation Nr: 1040862	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-03 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
left perforated tympanic membrane from February 2, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to February 
1963. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Initially, the Board finds that applications to reopen claims of 
service connection for left ear hearing loss and tinnitus have 
been raised by the June 2007 VA examination report.  These issues 
are not intertwined with the issue on appeal and they are 
therefore referred to the RO for appropriate action.   


FINDING OF FACT

From February 2, 2006, the Veteran has had a left perforated 
tympanic membrane that neither resulted in frequent periods of 
hospitalization nor marked interference with employment.


CONCLUSION OF LAW

From February 2, 2006, the Veteran has not met the criteria for a 
compensable rating for residuals of a left perforated tympanic 
membrane.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.87, 
Diagnostic Code 6211 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
residuals of a left perforated tympanic membrane.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
evaluation has been assigned, the service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, 
because the notice that the Veteran was provided before service 
connection was granted was legally sufficient (i.e., the February 
2006 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran 
prior to the June 2006 rating decision), VA's duty to notify in 
this case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claim's file all 
identified and available post-service treatment records for which 
the Veteran provided adequate authorizations including his 
records from Richard A. Gunovich, D.O., and Dr. Eric Hunkele.  

In this regard, the Board recognizers that in September 2006 the 
Veteran also notified the RO that he received treatment from a 
Richard Hillie, M.D., Marietta Memorial Hospital, and David 
Casto, M.D., and these treatment records are not found in the 
claim's file.  Nonetheless, the Board finds that a remand is not 
required to request these records because in October 2006 the RO 
asked the Veteran to provide it was properly completed 
authorizations to request his private treatment records and the 
appellant in November 2006 notified the RO that he would not 
provide the requested authorizations.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991), See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992) (holding that "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence.").   

The Veteran was also afforded a VA examination in June 2007 which 
the Board finds is adequate for rating purposes because the 
examiner after a review of the record on appeal and a 
comprehensive examination of the claimant provided a medical 
opinion as to the severity of his disability that allows the 
Board to rate it under all relevant Diagnostic Codes.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The Claim

The Veteran asserts that his left perforated tympanic membrane 
meets the criteria for a compensable rating.  It is also 
requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-
connected disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The June 2006 rating decision rated the Veteran's residuals of a 
left perforated tympanic membrane as non-compensably disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Diagnostic Code 
6211 squarely addresses the Veteran's service-connected condition 
and only provides for a non compensable rating for perforated 
tympanic membranes.  Therefore, a higher rating is unavailable; 
and the Board must deny his claim for a compensable evaluation 
under Diagnostic Code 6211.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of legal 
merit).  This is true throughout the period of time during which 
his claim has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

Next, the Board notes that while other possible applicable 
Diagnostic Codes for rating disabilities of the ear would provide 
for a compensable rating, including Diagnostic Code 6100 (hearing 
loss), Diagnostic Code 6260 (tinnitus), and Diagnostic Code 6204 
(peripheral vascular disorder manifested by dizziness), in an 
unappealed January 2007 rating decision the RO denied service 
connection for these residuals.  Therefore, the Board finds that 
it does not have the authority to rate the Veteran's residuals of 
a left perforated tympanic membrane as hearing loss, tinnitus, or 
a peripheral vascular disorder manifested by dizziness.  See 
38 C.F.R. §§ 20.200, 20.302(c) (2010) (an appeal requires a 
notice of disagreement and a timely filed substantive appeal 
after issuance of a statement of the case).  

Based on the Veteran's and his representative's written 
statements to the RO regarding the rating schedule not adequately 
compensating the claimant for the problems caused by his 
residuals of a left perforated tympanic membrane, the Board will 
considered the application of 38 C.F.R. § 3.321(b)(1) (2010).  
Although the Veteran and his representative claim that the rating 
schedule does not adequately compensate the claimant for the 
problems caused by his residuals of a left perforated tympanic 
membrane, the evidence does not objectively show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his residuals of a 
left perforated tympanic membrane, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  
Therefore, given the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his 
doctors.  In this regard, the Veteran is credible to report on 
what he sees and feels and others are credible to report on what 
they can see.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran and his representative are not competent to 
opine as to the problems caused by his residuals of a left 
perforated tympanic membrane because such opinions requires 
medical expertise which they have not been shown to have and 
these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the Board 
finds more competent and credible the medical opinion provided by 
the expert at the Veteran's June 2007 VA examination than his and 
his representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a compensable rating, the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service connected 
disability).  However, the Board finds that Rice is not 
applicable to the current appeal because the Veteran has never 
claimed that his disability prevents him from obtaining and/or 
maintaining employment.  Therefore, the Board finds that the 
current decision need not consider whether the Veteran meets the 
criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a 
compensable rating for residuals of a left perforated tympanic 
membrane must be denied at all times from February 2, 2006.  
Fenderson, supra.


ORDER

A compensable evaluation for residuals of a left perforated 
tympanic membrane is denied at all times from February 2, 2006.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


